Name: Council Regulation (EEC) No 1056/77 of 17 May 1977 derogating from and amending for the fourth time Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 77 Official Journal of the European Communities No L 128/3 COUNCIL REGULATION (EEC) No 1056/77 of 17 May 1977 derogating from and amending for the fourth time Regulation (EEC) No 1163/76 on the granting of a conversion premium in the wine sector THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 By way of derogation from Regulation (EEC) No 1163/76 for the 1976/77 wine year and as from 1 May 1977 : for the purposes of granting the conversion premium, the grubbing of vines shall take place before 16 June 1977 for the 1976/77 wine year . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1163/76 of 17 May 1976 on the granting of a conver ­ sion premium in the wine sector ('), as last amended by Regulation (EEC) No 530/77 (2 ), and in particular Article 4 (5) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Article 2 Article 4 of Regulation (EEC) No 1163/76 is replaced by the following text : Article 4 whereas Regulation (EEC) No 1 163/76 provides for the granting of a conversion premium in the wine sector ; whereas , under the first indent of Article 3 (2) (b) of that Regulation , the applicant must undertake to grub up or have grubbed up by 1 May 1977 the vines on the areas for which the premium has been requested for the 1976/77 wine year ; whereas various operations covered by the said Regulation have been delayed by recent unfavourable weather conditions ; Whereas grubbing should therefore be allowed until 15 June 1977 ; whereas provision should be made in case such a derogation is also required in subsequent wine years ; Whereas Regulation (EEC) No 1163 /76 provides that the premiums fixed for the 1976/77 wine year are to be reduced by 100 u.a./hectare for the 1977/78 wine year and by 200 u.a./hectare for the 1978 /79 wine year ; whereas it is to be foreseen that these reduced sums will be considered inadequate by producers ; whereas there is in consequence a risk of considerable reduction in the conversion programme, meaning that the aims of that Regulation will not be fully achieved ; whereas it is therefore desirable to retain the premiums for the 1977/78 and 1978 /79 wine years at the level of the present wine year , 1 . The amount of the premium shall be fixed : (a) at 1 500 u.a./ha for areas under vines of average productivity which are kept in normal condi ­ tions and do not yet show any signs of deterio ­ ration due to age ; (b) at 1 000 u.a./ha for areas under vines of low productivity or areas under vines which are less than two years old ; (c ) at 2 000 u.a./ ha for areas under vines grown as a specialized crop using an upright cultivation method resulting in considerable vegetative growth in a horizontal plane . 2 . For the grant of the premium the mixed cultivation areas shall be expressed as specialized cultivation areas by using the customary conver ­ sion factor for the wine-growing area concerned . 3 . Where the area to be converted for which the premium is requested is planted with a mixture of several vine varieties , some of which do not qualify for the premium, the premium shall be granted :  for the entire area , provided that the varieties referred to in Article 2 ( 1 ) (a ) cover more than 70 % of the area in question ,  for the part of the area actually planted with the varieties referred to in Article 2 ( 1 ) (a) where those varieties cover 70 % or less of the area in question . (') OJ No L 13.5 , 24 . 5 . 1976 , p . 34 . (*) OJ No L 69 , 16 . 3 . 1977 , p . 3 . ( 3 ) Opinion given on 13 May 1977 (not yet published in the Official Journal ). No L 128/4 Official Journal of the European Communities 24. 5 . 77 Article 34. The premium shall be paid in full not more than six months after the applicant has supplied proof that grubbing-up has in fact taken place . 5 . The Council , acting by a qualified majority on a proposal from the Commission , may decide to alter : The 78 million units of account referred to in Article 8 of Regulation (EEC) No 1163/76 are replaced by 84 million units of account .  the amount of the premium,  the dates set out in Article 3 ( 1 ), Article 4  the deadline for grubbing up . 6 . Detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 7 of Regulation No 24.' This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1977 . For the Council The President J. SILKIN